DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 06/02/2020, have been received and entered.  Claim 17 has been cancelled. Claims 1-16 and 18-19 are pending and in condition for allowance.

Priority
This application is a national stage filing under 35 U.S.C. § 371 of International Application No. PCT/EP2018/084039, filed on December 7, 2018, which claims priority of European Patent Application No. 17380025.1, filed December 11, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 06/02/2020 and 03/22/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 13 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 13 and 18 recite the limitation “a pathological condition or disease susceptible to amelioration by inhibition of Acetyl-CoA carboxylase”.  The Specification teaches that the phrase “a pathological condition or disease susceptible to amelioration by inhibition of Acetyl-CoA carboxylase” includes all disease states and/or conditions that are acknowledged now, or that are found in the future, to be associated with an increased ACC activity. Such disease states include, but are not limited to, dermatological diseases, inflammatory or autoimmune-mediated diseases and a metabolism/endocrine function disorders. (Specification at p.10.)
A person of ordinary skill in the art would not be reasonably apprised what pathological conditions or diseases, out of all pathological diseases and conditions that exist (and may exist in the future), are “associated with” an increased ACC activity.  
As a first matter, it is unclear what is meant by a disease or condition being “associated with” an increased ACC activity, e.g., whether the increased ACC activity is required to be directly implicated in disease pathology/progression.  
As a second matter, Applicants disclose that such disease states include, but are not limited to, dermatological diseases, inflammatory or autoimmune-mediated diseases and a metabolism/endocrine function disorders. It is unclear whether it is Applicants’ intent that all dermatological diseases, inflammatory or autoimmune-mediated diseases and a metabolism/endocrine function disorders are to be construed as “a pathological condition or disease susceptible to amelioration by inhibition of Acetyl-CoA carboxylase” or if, alternatively, there are some dermatological diseases, inflammatory or autoimmune-mediated diseases and a metabolism/endocrine function disorders that would fall within the scope of the claims and others that would not.
Finally, to be “susceptible to amelioration” literally means to be “likely or liable” to be made better.  It is unclear then whether, by the literal wording “a pathological condition or disease susceptible to amelioration by inhibition of Acetyl-CoA carboxylase”, there must be some acknowledgement or knowledge that administration of an inhibitor of ACC is “likely or liable” to make the disease or condition better.  Even here, it is unclear by what objective metric it is determined that any given disease or condition “associated with” an increased ACC activity is “likely or liable” to be made better by administration of a compound of the instant claims.
This rejection might be overcome by incorporating the limitations of, e.g., dependent claim 14, into claims 13 and 18 such that a closed Markush group of disease and conditions is recited.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP NO. 4,382,143 (Issued May 3, 1983).
Regarding claims 1-2 and 6 the ‘143 patent teaches the compound ethyl 4-hexadecanamido-1-methyl-2-pyrrolecarboxylate.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Example 17.)
	This compound, ethyl 4-hexadecanamido-1-methyl-2-pyrrolecarboxylate, anticipates the claimed genus of Formula (I) as recited in claims 1-2 and 6 when R1 is “a linear or branched C1-4 alkyl group” [-CH2CH3]; R2 is “a hydrogen atom”; R3 is “a linear or branched C9-20 alkyl group” [linear C15 alkyl group]; R4 is “a linear or branched C1-4 alkyl group” [-CH3]; and L is a -C(O)NRa- group where Ra is “a hydrogen atom”, which meets the limitations of the proviso of claim 1.

Allowable Subject Matter
Claims 3-5, 7-12, 14-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038